              Case 1:20-cv-03179-AJN Document 46 Filed 12/07/20 Page 1 of 1




      quinn emanuel           trial lawyers | new york, ny
      51 Madison Avenue. 22nd Floor | New York, NY 10010 | TEL (212) 849-7441 FAX (212) 849-7100


                                                                                                   WRITER'S DIRECT DIAL NO.
                                                                                                            (212) 849-7441

                                                                                                 WRITER'S EMAIL ADDRESS
                                                                                       manishasheth@quinnemanuel.com

December 7, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 2102
New York, NY 10007

           Re:      John “Jack” Yang v. The Bank of New York Mellon Corp., et al.,
                    Case No. 1:20-cv-03179 (AJN)

Dear Judge Nathan:

        We respectfully submit the attached proposed Stipulation of Confidentiality and
Protective Order (hereafter, the “Protective Order”) on behalf of all parties.

           Thank you for Your Honor’s consideration of this submission.

                                                                Respectfully submitted,


                                                                /s/ Manisha M. Sheth
                                                                Manisha M. Sheth

cc:        Counsel of Record for Defendants
